Citation Nr: 1001557	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a left ankle fracture, 
including as secondary to service-connected residuals of 
Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  This decision was issued to the 
Veteran and his service representative in September 2007.  
Although the Veteran initially requested a Travel Board 
hearing in April 2008, his service representative 
subsequently withdrew the Board hearing request in November 
2009.  See 38 C.F.R. § 20.704 (2009).

The Board notes that, in an August 2007 administrative 
decision, the RO concluded that injuries sustained by the 
Veteran in a January 2007 accident, including a left ankle 
fracture, were the result of his own willful misconduct.  
After the Veteran disagreed with this decision, the RO 
subsequently determined in a December 2008 administrative 
decision that injuries sustained by the Veteran in a January 
2007 accident, including a left ankle fracture, were not the 
result of his own willful misconduct.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left ankle fracture, sustained in an 
accident that occurred several decades after his service 
separation, is not related to active service or any incident 
of such service, to include his service-connected left knee 
disability.


CONCLUSION OF LAW

A left ankle fracture was not incurred in or aggravated by 
active service; it was not caused or aggravated by service-
connected residuals of Osgood-Schlatter's disease of the left 
knee.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In letters dated in 
March and October 2007, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2007 VCAA letter was issued prior to the August 2007 rating 
decision that is the subject of this appeal.  The Board 
recognizes that the subsequent October 2007 VCAA notice was 
provided after the initial decision.  However, the deficiency 
in the timing of this notice was remedied by readjudication 
of the issue on appeal in the statement of the case and 
subsequent supplemental statements of the case.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran also was advised of the Dingess requirements in 
the October 2007 VCAA notice letter.  In response to all of 
these notice, the Veteran informed VA in March and November 
2007 and in April 2008 that he had no further information or 
evidence to submit in support of his claim.  Further, as the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  Neither the 
Veteran nor his representative has pled any notice error and 
the Board finds no basis for finding prejudice against the 
Veteran's appeal of the issue adjudicated in this decision.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing 
the rule of prejudicial error).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes the 
Veteran's service treatment records and his post-service VA 
and private treatment records.  

The Veteran has contended that his service-connected left 
knee disability locked up on him while he was cutting wood 
with a friend and resulted in a left ankle fracture at the 
time of a January 2007 accident.  As noted in the 
Introduction, the RO concluded in a December 2008 
Administrative Decision that this injury was not the result 
of the Veteran's own willful misconduct.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has been 
provided with VA examinations which address the contended 
causal relationship between the left ankle fracture and 
active service, including as secondary to his service-
connected left knee disability.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Evidence

The Veteran's service treatment records show that he was not 
treated for a left ankle fracture at any time during active 
service, including as secondary to residuals of Osgood-
Schlatter's disease of the left knee.  A copy of the 
Veteran's enlistment physical examination was not available 
for review.  At his separation physical examination in June 
1969, clinical evaluation was normal except for several 
scars.  The Veteran reported a history which included 
exostosis at the left tibial tubercle secondary to Osgood-
Schlatter's disease.  In August 1969, the Veteran certified 
that there had been no change in his medical condition since 
his most recent physical examination.

The first post service evidence of record is a November 2004 
formal claim, which among other disabilities, requested 
service connection for left ankle scars.  Nevertheless, as 
there was no medical evidence pertaining to left ankle scars, 
the claim was denied in an April 2005 rating decision.  

Importantly, the post-service medical evidence includes a 
March 2005 VA examinations as well a September 2006 VA 
outpatient treatment record pertaining to the left knee.  At 
the March 2005 VA examination, there was a nondiscolored two 
cm spongy feeling nodule of the left tibial tuberosity.  The 
Veteran complained of aching and occasional sharp pain.  The 
Veteran had palpable tenderness of the medial joint line 
only.  Range of motion was normal and there was no objective 
finding of ligament laxity or reports of locking.  In 
September 2006, no relevant complaints were noted.  Physical 
examination showed an even gait, erect posture, steady 
balance on ambulation without use of ambulatory aides or 
braces.  X-rays of the left knee showed no acute 
abnormalities.  The Veteran expressly denied symptoms of 
instability or locking.  The VA examiner noted that the 
Veteran's clinical examination indicated Osgood-Schlatter's 
disease which generally was "a disease of adolescence which 
resolves when growth is complete.  This does not usually 
result in long-term disability and activity may need to be 
limited for six to seven months."  The Veteran had few 
limitations in function due to his left knee pain.  The 
assessment was Osgood-Schlatter's disease with pain.   
Significantly, there was no mention of any problems with the 
left ankle during either examination.  

In January, 2007, the Veteran was admitted to a private 
hospital emergency room (ER) for an open fracture dislocation 
of the left ankle.  On admission, the Veteran reported that 
he had sustained a direct blow (heavy trailer tongue with 
over 1000 pounds of wood fell on his leg) and was 
experiencing moderate pain.  It was noted that the Veteran 
was "absolutely belligerent with all of the staff.  He has 
been very difficult to handle."  The ER physician noted that 
the Veteran "continued to call me an assortment of four 
letter words."  Alcohol was noted on his breath.  Physical 
examination showed severe tenderness and deformity consistent 
with an ankle fracture, a medial malleolus fracture and 
dislocated ankle, moderate swelling and deep laceration 
localized to the lateral malleolus and medial malleolus.  He 
had a limited range of motion secondary to pain.  Laboratory 
results showed a blood alcohol level of 0.285.  X-rays of the 
left ankle on admission showed fractured distal left tibia 
and fibula with disruption of the ankle mortise, soft tissue 
swelling, and gas.  The impressions on admission included an 
open dislocated left ankle, left distal tibia fracture, 
comminuted and displaced fracture of the left tibia, and an 
open fracture of the left tibia, a fracture of the distal 
left fibula with displacement, angulation, and an open 
fracture, and alcohol intoxication.  The Veteran had an open 
reduction internal fixation (ORIF) of the left ankle while 
hospitalized.  The Veteran was on strict bed rest for several 
days following surgery.  His post-operative course was 
unremarkable without complication.  

In a February 2007 statement, the Veteran reported that, 
while he was helping a friend un-hitch a trailer, his left 
knee locked up and prevented him from moving out of the way 
of the trailer hitch which fell down on his left ankle and 
fractured it.

A February 16, 2007 private outpatient treatment record noted 
that the Veteran was 16 days status-post ORIF and irrigation 
and debridement (I&D) of open fracture dislocation of the 
left ankle.  The Veteran was doing well and his pain was well 
controlled.  The Veteran had been elevating his left ankle 
and continuing his non-weight bearing status.  After removing 
the Veteran's left ankle splint, physical examination showed 
a fair amount of dried blood on the wound.  This was cleaned.  
The nylon sutures on the medial aspect of the left ankle and 
the staples on the lateral aspect were removed.  There was a 
fair amount of dead skin medially due to ischemia from the 
injury.  There was no evidence of infection.  X-rays of the 
left ankle showed that the fracture looked good.  

On February 26, 2007, it was noted that the Veteran was 
nearly four weeks status-post left ankle ORIF and was doing 
much better with improved surgical wounds.  The Veteran's 
surgical wounds were re-dressed.

On March 7, 2007, it was noted that the Veteran was 
five weeks status-post left ankle ORIF.  He was doing well 
with significantly decreased pain.  X-rays showed the left 
ankle fracture was in good position.  There was "very slow 
healing at this point."  

Further, a March 8, 2007 private consultation showed that the 
Veteran complained of non-healing skin ulcerations on the 
left ankle, status-post crush injury, fracture-dislocation of 
the left ankle with ORIF.  It was noted that the Veteran's 
surgical wounds had healed well.  It also was noted that the 
Veteran was not yet able to bear weight on the left lower 
extremity.  The Veteran denied increasing ankle pain.  
Physical examination showed well-healed surgical incisions 
over the medial and lateral aspect of the left ankle, 
two open ulcerations overlying the medial and lateral ankle 
with a moderate amount of slough present in the wound base 
and a small amount of red granulation tissue.  There was a 
small to moderate amount of serosanguineous drainage.  The 
assessment was non-healing skin ulcerations of the left 
ankle, status-post crush injury of the left ankle, status-
post open fracture-dislocation of the left ankle, and status-
post ORIF of the left ankle.

In a March 2007 lay statement, W.R.N. stated that the 
Veteran's left ankle had been crushed by a trailer hitch in 
January 2007.  He also stated that the Veteran had been 
drinking a little alcohol on the way to the emergency room 
but no alcohol had been consumed prior to the accident.  In a 
March 2007 statement, the Veteran contended that his left 
knee had locked up and prevented him from getting out of the 
way before the trailer hitch landed on his left ankle and 
crushed it in the January 2007 accident.  In November 2007 
statements, W.R.N. and the Veteran reiterated that there was 
no alcohol use by the Veteran prior to the accident. 

In February 2008, a VA examiner reviewed the Veteran's claim 
file.  He stated that there was no evidence that the 
Veteran's service-connected left knee disability was 
manifested by locking at any time prior to the January 2007 
accident which crushed his left ankle.  This examiner also 
noted that meniscal tears were the most common cause of 
catching or locking of the knee.  Although the Veteran 
presented with symptoms of Osgood-Schlatter's disease, the 
only positive finding for meniscal injury was one subjective 
report of medial joint line tenderness.  All other 
examination findings in the claims file were negative for any 
disorder which would cause locking of the knee.  The VA 
examiner concluded that the Veteran's left ankle fracture was 
not a consequence of his service-connected left knee 
disability.  

On VA examination in November 2008, the Veteran's complaints 
included constant left ankle stiffness, intermittent, non-
radiating pain which was 3/10 on a pain scale and occurred 
daily in the evening, and significant impairment during 
flare-ups of ankle pain.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records.  The Veteran denied any weakness, swelling, heat, 
redness, instability, giving way, locking, fatigability, or 
lack of endurance.  He had not missed any work due to flare-
ups of ankle pain.  He also denied any incapacitating events 
in the previous 12 months.  

Physical examination showed an even gait, erect posture, 
normal stance, and steady balance without the use of 
ambulatory devices.  The Veteran sat at ease during the 
interview with few position changes for comfort.  His ankles 
appeared normal.  There was no ankle pain with range of 
motion testing, and no evidence of fatigue, weakness, or lack 
of endurance with repetitive use.  There also was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement, or 
guarding.  There were no callosities, breakdown, or unusual 
shoe wear pattern which would indicate abnormal weight 
bearing.  The Veteran demonstrated a full range of motion in 
the left ankle.  There was no pain on palpation over the 
medial or lateral malleolus.  The left ankle was fixed 
moderately secondary to surgery.  There also was no objective 
or clinical evidence to show any additional loss of function 
due to pain, fatigue, weakness, or lack or endurance.  The 
report observed that a contemporaneous x-ray of the left knee 
showed mild degenerative changes bilaterally and old fibular 
fracture of the left.  The VA examiner stated that, although 
the Veteran claimed that his left ankle was related his 
Osgood-Schlatter's disease of the left knee, this disease 
affected the patellar tendon and not the left knee itself.  
This examiner also stated that there was no pathology of the 
knee that would cause or be consistent with the Veteran's 
report of his left knee locking as he tried to move away from 
a falling trailer.   The examiner also observed that left 
knee imaging showed an old healed fracture of the proximal 
fibula, which was not present in the September 2006 imaging.  
Thus, the examiner found that there must have been another 
event between then and the present imaging.   

On VA examination in February 2009, the Veteran complained of 
left knee and left ankle problems.  He was independent in his 
activities of daily living.  He denied any history of 
inflammatory arthritis.  Physical examination appeared 
essentially unchanged from November 2008.  However, a 
complete physical examination of the left knee was also 
completed.  The VA examiner stated that the Veteran's report 
of left knee locking was not caused by or the result of his 
service-connected Osgood-Schlatter's disease.  She noted that 
Osgood-Schlatter's disease typically was manifested during 
adolescence, occurred on the anterior proximal tibia, and did 
not affect the knee joint, and did not cause locking of the 
left knee.  This examiner also noted that long term symptoms 
were not typical of Osgood-Schlatter's disease.  The examiner 
further observed the November 2008 x-ray of an old healed 
fracture that was not present on the 2006 x-ray report 
indicating some kind of trauma between 2006 and November 
2008, which was not caused by the Veteran's Osgood 
Schlatter's disease.  She concluded that the Veteran's 
service-connected Osgood-Schlatter's disease did not cause 
left knee locking.  The assessment included Osgood-
Schlatter's disease of the left knee; left posterior fibular 
fracture, healed with visible abnormal alignment; and status-
post left ankle fracture with surgical repair.  



III.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection also may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition also is compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Initially, the Board concludes that given that the claims 
file was reviewed by the examiners and the examination 
reports set forth detailed examination findings that address 
causation and effectively address aggravation by finding no 
symptoms of  the service-connected left knee that would 
result in aggravation of the left ankle, the Board finds the 
examination to be sufficient for appellate review under 
applicable VA laws and regulations.  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a left ankle fracture, including as secondary to service-
connected Osgood-Schlatter's disease of the left knee.  The 
Board acknowledges that service connection is in effect for 
Osgood-Schlatter's disease of the left knee.  The Veteran has 
contended that his service-connected left knee disability 
caused his left ankle fracture because his left knee locked 
up when a trailer hitch fell on his left ankle and fractured 
it in January 2007.  He does not contend, and the evidence 
does not show, that he incurred a left ankle fracture at any 
time during active service.  The medical evidence shows 
instead that, following service separation in August 1969, 
the Veteran first was treated for a left ankle fracture in 
January 2007, or almost 38 years later, following his trailer 
hitch accident.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).  Because the Veteran does not contend that he 
fractured his left ankle during active service, and because 
there is no medical evidence relating his post-service left 
ankle fracture to active service, the Board finds that 
service connection for a left ankle fracture on a direct 
service connection basis is not warranted.

The Veteran also is not entitled to service connection for a 
left ankle fracture as secondary to his service-connected 
Osgood-Schlatter's disease of the left knee.  The medical 
evidence shows that, although the Veteran's left ankle 
fracture was treated successfully with surgery in January 
2007, it is not related to active service or any incident of 
such service, including the service-connected Osgood-
Schlatter's disease of the left knee.  Following a review of 
the Veteran's claims file in February 2008, a VA examiner 
concluded that there was no evidence that the Veteran's 
service-connected left knee disability was manifested by 
locking at any time prior to the January 2007 accident which 
crushed his left ankle.  This examiner also noted that 
meniscal tears were the most common cause of catching or 
locking of the knee.  The VA examiner stated that, although 
the Veteran presented with symptoms of Osgood-Schlatter's 
disease, the only positive finding for meniscal injury in the 
claims file was one subjective report of medial joint line 
tenderness.  All other examination findings in the claims 
file were negative for any disorder which would cause locking 
of the knee.  The VA examiner concluded that the Veteran's 
left ankle fracture was not a consequence of his service-
connected left knee disability.

After reviewing the claims file and physically examining the 
Veteran in November 2008, a different VA examiner opined 
that, although the Veteran claimed that his left ankle was 
related to his Osgood-Schlatter's disease of the left knee, 
this disease affected the patellar tendon and not the left 
knee itself.  This examiner also stated that there was no 
pathology of the knee that would cause or be consistent with 
the Veteran's report of his left knee locking as he tried to 
move away from a falling trailer.  This VA examiner 
subsequently determined in February 2009, after reviewing the 
claims file and physically examining the Veteran a second 
time, that the Veteran's report of left knee locking was not 
caused by or the result of his service-connected Osgood-
Schlatter's disease.  She noted that Osgood-Schlatter's 
disease typically was manifested during adolescence, occurred 
on the anterior proximal tibia, and did not affect the knee 
joint, and did not cause locking of the left knee.  This 
examiner also noted that long term symptoms are not typical 
of Osgood-Schlatter's disease.  She concluded that the 
Veteran's service-connected Osgood-Schlatter's disease did 
not cause left knee locking.  

There is no medical evidence of record to refute these VA 
opinions.  The Board also finds it significant that the 
Veteran expressly denied any symptoms of locking of the left 
knee at a VA examination just a few months prior to the 
January 2007 accident.  Moreover, the medical evidence of 
record is also silent with respect to any findings of 
aggravation, and the Veteran has not made an assertions 
pertaining to aggravation.  Importantly, the most recent VA 
physical examination of the left knee in February 2009 was 
essentially normal.  In fact, there were no objective 
findings of any symptoms on examination.  Thus, it would be 
reasonable to assume that given the lack of left knee 
symptomatology, the Veteran's service-connected left knee 
disability does not aggravate his left ankle symptoms.  In 
summary, the Board finds that service connection for a left 
ankle fracture, including as secondary to service-connected 
Osgood-Schlatter's disease of the left knee, is not 
warranted.

The Board observes that medical evidence is generally 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

As noted, the Veteran does not contend, and the evidence does 
not show, that he experienced a left ankle fracture during 
active service.  Again, there is no documentation of any 
injury or findings with respect to a left ankle disability in 
service.  The Veteran is competent to describe what happened 
to him at the time of the January 2007 accident which 
fractured his left ankle.  The Board observes that, although 
the RO has determined that his left ankle fracture was not 
the result of his own willful misconduct due to excessive 
alcohol consumption, the Veteran's description of what 
happened to him in January 2007 may have been affected by the 
obvious intoxication noted on ER records at the time he 
fractured his left ankle.  The Veteran also has not shown 
that he has the expertise required to diagnose left ankle or 
left knee disabilities.  Nor is the Veteran competent to 
offer an opinion regarding any causal relationship between 
his service-connected left knee disability and his post-
service left ankle fracture.  While the Veteran's contentions 
have been considered carefully, these contentions are 
outweighed by the medical evidence of record which show that 
the Veteran's service-connected left knee disability did not 
cause or aggravate his post-service left ankle fracture.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left ankle fracture, 
including as secondary to service-connected Osgood-
Schlatter's disease of the left knee, is denied.



____________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


